Motion for an extension of time granted insofar as to extend the time for defendant-appellant to serve his answer to 10 days after service upon his attorney of a copy of the order of this court determining said appeal, with notice of entry thereof, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 22, 1960, with notice of argument for January 3, 1961, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.